 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                               Case No. CR19-242-RSL

10                          Plaintiff,                         ORDER GRANTING
11                     v.                                      UNOPPOSED MOTION TO
                                                               CONTINUE TRIAL AND
12     CONNIE L. BIGELOW,                                      PRETRIAL MOTIONS
13                          Defendant.                         DATES

14
           This matter comes before the Court on defendant’s “Unopposed Motion to Continue Trial
15
     and Pretrial Motions Dates.” Dkt. # 37. Having considered the facts set forth in the motion, and
16
17 defendant’s knowing and voluntary waiver, Dkt. # 38, the Court finds as follows:
18       1.     The Court adopts the facts set forth in the unopposed motion: specifically, that

19 there are evaluations being prepared related to mitigation for purposes of settlement discussions,
20 the defense has not received those final reports, and additional time will be required for follow-
21 up meetings between defense counsel and defendant, as well as for discussions with the
22 government. The Court accordingly finds that a failure to grant a continuance would deny
23 counsel, and any potential future counsel, the reasonable time necessary for effective
24
     preparation, taking into account the exercise of due diligence, within the meaning of 18 U.S.C.
25
     § 3161(h)(7)(B)(iv).
26
           2.     The COVID-19 pandemic continues to impact the Court’s operations. See W.D.
27
     Wash. General Order Nos. 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20, 18-20, 04-21
28
     ORDER GRANTING UNOPPOSED
     MOTION TO CONTINUE TRIAL - 1
 1
     (incorporated by reference). In particular, the COVID-19 pandemic has made it difficult for the
 2
     Court to obtain an adequate spectrum of jurors to represent a fair cross section of the
 3
     community, and public health guidance has impacted the ability of jurors, witnesses, counsel,
 4
     and Court staff to be present in the courtroom. Due to these challenges, the Court finds that
 5
 6 proceeding with an earlier trial would likely be impossible or would result in a miscarriage of
 7 justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
 8          3.       The Court finds that the additional time requested between June 21, 2021 and the
 9 proposed trial date of November 15, 2021, is a reasonable period of delay. The Court finds that
10 this additional time is necessary to provide defense counsel reasonable time to prepare for trial,
11 considering all the facts set forth above.
12       4.      The Court further finds that this continuance would serve the ends of justice, and
13
     that these factors outweigh the best interests of the public and defendant in a speedier trial,
14
     within the meaning of 18 U.S.C. § 3161(h)(7)(A). See W.D. Wash. General Order Nos. 15-20,
15
     18-20, 04-21.
16
            5.       Defendant has executed a waiver indicating that she has been advised of her right
17
     to a speedy trial and that, after consulting with counsel, she has knowingly and voluntarily
18
19 waived that right and consented to the continuation of her trial to a date up to and including
20 November 29, 2021, Dkt. # 38, which will permit her trial to start on November 15, 2021.
21          IT IS HEREBY ORDERED that the trial date shall be continued from June 21, 2021 to
22 November 15, 2021 and pretrial motions are to be filed no later than September 2, 2021;
23          IT IS FURTHER ORDERED that the period of time from the current trial date of June
24 21, 2021, up to and including the new trial date, shall be excludable time pursuant to the Speedy
25
   Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of
26
   this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
27
   (h)(7)(A), and (h)(7)(B).
28
     ORDER GRANTING UNOPPOSED
     MOTION TO CONTINUE TRIAL - 2
 1        DATED this 6th day of May, 2021.
 2
 3
 4                                           A
                                             Robert S. Lasnik
 5                                           United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING UNOPPOSED
     MOTION TO CONTINUE TRIAL - 3
